Citation Nr: 1243294	
Decision Date: 12/18/12    Archive Date: 12/27/12

DOCKET NO.  08-08 511	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for gastroesophageal reflux disease with esophagus stricture.  


REPRESENTATION

Appellant represented by:	Kentucky Department of Veterans Affairs


ATTORNEY FOR THE BOARD

M. Tenner, Counsel


INTRODUCTION

The Veteran served on active duty from February 1968 to September 1972 and from March 1974 to April 1980.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2006 decision rendered by the Louisville, Kentucky Regional Office (RO) of the Department of Veterans Affairs (VA).  

This matter was previously before the Board in January 2011.  At such time the Board, in pertinent part, issued a decision denying the claim for service connection for gastroesophageal reflux disease with esophagus stricture on a direct basis, as well as secondary to radiation exposure.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  In March 2012, the parties to the appeal filed a Joint Motion for Partial Remand.  In the motion, the parties requested that the Court remand that portion of the Board's decision that denied service connection for gastroesophageal reflux disease with esophagus stricture on a direct basis.  In May 2012, the Court granted the motion and remanded the claim for further action consistent with the terms of the Joint Motion for Partial Remand.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board finds that this matter must be remanded in order to comply with the terms of the Joint Motion for Partial Remand.  Here, the Veteran underwent a VA examination in August 2009.  While the examiner indicated that he reviewed the Veteran's claims file and interviewed the Veteran, in rendering an opinion as to the likely etiology of the claimed disability, the examiner did not comment upon any evidence showing continuity of symptomatology.  

Pursuant to 38 U.S.C.A. § 5103A(d), the Secretary has a duty to assist claimants, and that duty shall include "providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on the claim."  38 U.S.C.A. § 5103A(d) (West 2002); see also 38 C.F.R. § 3.159(c)(4) (2012).  A medical opinion is considered adequate "where it is based on consideration of the veteran's prior medical history and examinations and also describes the disability, if any, in sufficient detail so that the Board's 'evaluation of the claimed disability will be a fully informed one.'"  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007) (quoting Ardison v. Brown, 6 Vet. App. 405, 407 (1994)).  When an examination report does not provide sufficient detail, it is incumbent that the examination be returned as inadequate for evaluation purposes.  See Daves v. Nicholson, 21 Vet. App. 46, 50 (2007) (citing 38 C.F.R. §§ 4.2 and 19.9(a)); Bowling v. Principi, 15 Vet. App. 1, 12 (2001).  

Here, among the evidence describing continuity of symptomatology are reports of indigestion and trouble eating spicy foods made during the Veteran's separation examination in March 1980.  In addition, in a June 2003 private medical consultation with Dr. J. S., the physician noted a longstanding history of dyspeptic complaints.  Dr. J. S., however, did not indicate how many years the complaints existed.  As such, the Veteran must be re-examined and a thorough history undertaken.  

In addition, the August 2009 VA examiner stated that an opinion on the likely etiology of gastroesophageal reflux disease with esophagus stricture could not be rendered without resort to speculation.  

The United States Court of Appeals for Veterans Claims, however, recently stated that before the Board can rely on an examiner's conclusion that an etiology opinion would be speculative, the examiner must explain the basis for such an opinion or the basis must otherwise be apparent in the Board's review of the evidence.  Jones v. Shinseki, 23 Vet. App. 382 (2010).  

The Board acknowledges that there are cases when an examiner is unable to render a medical opinion due to limits to the most current medical knowledge.  Here, however, the examiner did not reveal what facts or factors rendered her unable to render an opinion.  Therefore, on remand, the examiner must provide an opinion as to the etiology of the claimed disability.  The Board notes, in this respect, when deciding the claim, it may not treat the absence of service treatment records as substantive negative evidence.  See Kahana v. Shinseki, 24 Vet. App. 428 (2011).  The examiner can, however, consider the lay history of in-service symptoms as provided by the Veteran, any reports of continuity of symptomatology since service discharge and any post-service history.  

Finally, the Board notes that while these matters are being remanded for additional medical opinion, the Veteran is reminded that it remains his responsibility to submit evidence to support his claim.  38 U.S.C.A. § 5107(a) (West 2002).  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination before the August 2009 VA examiner or, if she is unavailable, before another examiner.  Following a review of this remand directive, a complete review of the Veteran's claims file, a physical examination of the Veteran, and any further testing that may be required, the examiner must identify and describe the nature of any currently manifested gastroesophageal reflux disease with esophagus stricture disability.  

The examiner must address whether it is at least as likely as not (i.e., a probability of 50 percent or greater) that the claimed condition is directly related to the Veteran's active duty military service.  If the claimed condition is attributable to factors unrelated to the Veteran's military service, the examiner should specifically state this opinion.

A rationale for all requested opinions must be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

2.  After the development requested has been completed, the RO/AMC must review the examination report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the RO/AMC must implement corrective procedures at once.

3.  The RO/AMC must notify the Veteran that it is his responsibility to report for any VA examination scheduled, and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2012).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.  Copies of all documentation notifying the Veteran of any scheduled VA examination must be placed in the Veteran's claims file.

4.  After completing the requested actions and any additional notification and/or development action deemed warranted, the RO/AMC must readjudicate the claim of service connection for gastroesophageal reflux disease with esophagus stricture on a direct basis.  If the benefit sought on appeal remains denied, the RO/AMC must furnish to the Veteran and his representative a supplemental statement of the case and afford them an opportunity to respond.  Thereafter, the appeal must be returned to the Board for appellate review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
DAVID S. AMES
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


